
	

114 HR 5180 IH: Food and Fuel Consumer Protection Act of 2016
U.S. House of Representatives
2016-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5180
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2016
			Mr. Flores (for himself, Mr. Welch, Mr. Goodlatte, Mr. Costa, Mr. Womack, and Mr. Richmond) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To alleviate the ethanol blend wall under the renewable fuel program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Food and Fuel Consumer Protection Act of 2016. 2.Alleviating ethanol blend wallSection 211(o)(3)(B) of the Clean Air Act (42 U.S.C. 7545(o)(3)(B)) is amended by inserting at the end the following:
			
				(iii)Limitation
 (I)In generalNotwithstanding the volumes specified in paragraph (2)(B), the Administrator shall not determine any renewable fuel obligation for a calendar year under this subsection that would result, directly or indirectly, in the introduction into commerce in the United States of a total volume of ethanol contained in transportation fuel that is greater than 9.70 percent of the total volume of gasoline projected to be sold or introduced into commerce in the United States for such calendar year.
 (II)EstimateIn implementing subclause (I), the Administrator shall request from the Administrator of the Energy Information Administration, and use without alteration, an estimate, with respect to the following calendar year, of the total volume of gasoline projected to be sold or introduced into commerce in the United States. The Administrator of the Energy Information Administration shall provide such estimate to the Administrator by October 31st each year.
 (III)ApplicabilityThe limitation established in subclause (I) shall apply without regard to the available supply of credits generated in a prior year pursuant to paragraph (5).
 (IV)PresumptionIn implementing subclause (I) for a calendar year, the Administrator shall not exclude commercially available ethanol that is cellulosic biofuel or advanced biofuel.
					.
 3.Failure to meet deadlinesSection 211(o)(3)(B) of the Clean Air Act (42 U.S.C. 7545(o)(3)(B)), as amended by section 2, is further amended by adding at the end the following:
			
 (iv)Failure to meet deadlinesIf the Administrator fails to determine and publish the renewable fuel obligation with respect to the following calendar year in accordance with clauses (i), (ii), and (iii), then the renewable fuel obligation for such year shall be—
 (I)the renewable fuel obligation established for the most recent year for which such obligation was determined and published in the Federal Register in accordance with clause (iii); or
 (II)if no such obligation has been determined and published in accordance with clause (iii), the renewable fuel obligation established for the most recent year which otherwise meets the 9.70 percent limitation in clause (iii)..
		
